 In the MatterofMORRISTOWNKNITTINGMILLS, INCORPORATEDandTExTII sWORKERSUNION OF AMERICA, CIOCase No. 10-CA-191.-DecidedOctober4, 1949DECISIONANDORDEROn April 5, 1949, Trial Examiner Sidney L. Feiler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom.andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other alleged unfair laborpractices and recommended that the complaint be dismissed with re-spect to such allegations.Thereafter, the General Counsel filed ex-ceptions to the Intermediate Report and a supporting brief.The Re-spondent filed a brief in reply.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the modifications and additions 2 set forth below :The Trial Examiner found that the interrogation by SupervisorsDalton and Watkins of employees as to what was decided at the unionmeeting and as to the location of the union meeting hall was not viola-tive of the Act.We do not agree. As we have often stated, we believethat such inquiries by management representatives concerning unionrPursuant to the provisions of Section 3 (b) of the Act, as amended, the National LaborRelations Board has delegated its powers in connection with this proceeding to a three-member panel [Chairman Herzog and Members Reynolds and Gray].2The Intermediate Report contains two minor inaccuracies, neither of which affects ourultimate findings.Wolfe did not testify that he asked to be relieved of the third shiftbecause his wife was pregnant, but only because it necessitated leaving his family alone.During the period between January 6 and 26, 1948, employees who had testified in theearlier Board proceeding (Case No. 10-CA-79) worked not fewer, but three more thirdshifts than nonparticipants in that proceeding.The Intermediate Report is hereby cor-rected accordingly.86 N. L. R. B., No. 46..342 MORRISTOWN KNITTING MILLS, INCORPORATED343activities tend to restrain and coerce employees in their exercise of therights guaranteed in Section 7 of the Act.Accordingly, we find thatby such interrogation the Respondent violated Section 8 (a) (1)thereof.3THE REMEDYThe Trial Examiner recommended that the Respondent be orderedto cease and desist from engaging in illegal.surveillance or any relatedprohibited conduct.In view of the further unfair labor practicesfound herein, and after considering, as did the Trial Examiner, theRespondent's past violations of the prohibitions of the Act, as fullyset forth in our Decision and Order dated November 23, 1948,4 we areconvinced and find that the Respondent's illegal activities reveal anunderlying purpose to defeat self-organization among its employeesand a fixed attitude of opposition to the purposes of the Act.Underthese circumstances, we are satisfied that its past illegal conduct ispersuasively related to other unfair labor practices proscribed and thatdanger of their commission in the future is to be anticipated from theRespondent's conduct in the past.5The preventive purposes of theAct will be thwarted unless our order is coextensive with the threat.Accordingly, in order to make effective the interdependent guaranteesof Section 7 and thus effectuate the policies of the Act, we have orderedthe Respondent to cease and desist from in any manner infringing uponthe rights of employees guaranteed by the Act.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Morristown Knit-ting Mills, Incorporated, Morristown, Tennessee, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Engaging in surveillance of its employees in their unionactivities;(b) Interrogating its employees concerning their union or unionactivities;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Textile Workers Union of3See, e. g.,Matter of Standard-Coosa-Thatcher Company,85 N. L. R. B. 135S.4Matter of Morristown Knitting Mills,80 N. L. R. B. 731.sN. L. R. B. v. Empress Publishing Company,312 U. S. 426.6Matterof ShieldsEngineering i Mfg.Co., 85 N. L. R. B. 168 ;Matter of Tomlinsonof High Point, Inc.,74 N. L. R. B. 681. 344DECISIONSOF, NATIONALLABOR RELATIONS BOARDAmerica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any and all such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a;) -Post at its plant at Morristown, Tennessee, copies of the noticeannexed hereto marked "Appendix A." 7 Copies of said notice, tobe furnislred by-the Regional Director for the Tenth Region, shall,after being duly signed by a representative of the Respondent, beposted by said Respondent immediately upon receipt thereof andmaintained by it for a period of sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material;(b)Notify the Regional Director for the Tenth Region in writing,within ten (T0) days from the date of this Order, what steps theRespondenthas taken to,comply herewith.IT IS FURTHER ORDEREDthat in all other respects the complaint hereinbe, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to'-!effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT engage in surveillance of our employees in theirunion activities.WE WILL NOT interrogate our employees concerning their unionor union activities.WE WILL NOT in any manner interfere with, restrain, OT coerceQur,. employees in the exercise of their right to self-organization,to form labor organizations, to join or assist TEXTILE WORKERSUNION OF AMERICA, CIO, or any other labor organization, tobargain collectively through representatives of their own choos-7In the event that this Order is enforced by a decreeof the UnitedStates Court ofAppeals, thereshall be inserted in the notice before thewords : "A DECISION ANDORDER," the words : "A DECREE OF THE UNITED STATES COURT OF APPEALSENFORCING." 1\MORRISTOWN KNITTING MILLS, INCORPORATED345ing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and torefrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.MORRISTOWN KNITTING MILLS, INCORPORATED,Employer.By --------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material..INTERMEDIATE REPORTMessrs. Frank E. Hamilton, Jr.,andWilliam M. Pate,for the General Counsel.Messrs.William E. Badgett,of Knoxville, Tenn., andC.Frank Davis,of Mor-ristown, Tenn., for the Respondent.Mr. E. John Weal,of Nashville, Tenn., for the Union.STATEMENT OF THE CASEUpon a first amended charge filed by Textile Workers Union of America, CIO,hereinafter referred to as the Union, the General Counsel of the National LaborRelations Board; by the Regional Director for the Tenth Region (Atlanta,Georgia), issued a complaint, dated August 11, 1948, against Morristown KnittingMills, Incorporated, Morristown, Tennessee, herein called the Respondent,2 al-leging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section .8 .(a) (1), (3),and (4) and Section 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act.With respect to unfair labor practices, the complaint. alleges in substance thatthe Respondent; (1) transferred and assigned four employees, Edwin EugeneWolfe, Ruth Rodgers, Sarah Drenin Collins, and Mary Self, to a less desirablework shift and later constructively discharged one of those employees, RuthRodgers, and discharged another, Edwin Wolfe, because of their union mem-bership and activities and because they appeared as Witnesses in a Board pro-ceeding; and (2) by the activities of certain named supervisory employees andits attorney questioned employees about their union desires, sympathies, andactivities ; urged, threatened, and warned its employees to refrain from joiningor assisting the Union ; and kept under surveillance and interfered with unionmeetings and activities.'The GeneralCounsel and the attorneys representing him at the hearing are referredto asthe General Counsel.The NationalLaborRelations Board is referred to as theBoard.2The Respondent was originally designated in the complaint as "Morristown KnittingMill."At the hearing,the undersigned granted a motion made by the General Counselto changethe name of the Respondent on all papers in this case to "Morristown KnittingMills,Incorporated" which, theparties stipulated, was the correct name of the Respondent. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent, in its answer, dated September 9, 1948; (1) admits certainjurisdictional allegations; (2) alleges that any transfer of the employees namedin the complaint to another shift was routine and necessitated by the demandsof business; (3) avers that Rodgers voluntarily quit her employment; (4)admits that Wolfe was discharged, but maintains that he was discharged forcause; and (5) denies that it has committed any unfair labor practices.Pursuant to notice, a hearing was held at Morristown, Tennessee, fromNovember 3 to November 11, 1948, before the undersigned, Sidney L. Feiler,the Trial Examiner designated by the Chief Trial Examiner.The GeneralCounsel and the Respondent were represented by counsel ; the Union, by a rep-resentative.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was afforded all parties.At the outset of the hearing, the undersigned denied motions made by theRespondent to dismiss the complaint for failure to allege that the Union was incompliance with Section 9 (f), (g), and (h) of the Act and to dismiss the com-plaint for misjoinder of issues or to require an election by the General Counsel.A petition to revoke a subpoenadaces tewonserved by the General Counsel onthe Respondent was denied.Respondent's motion to exclude witnesses wasgranted with certain exceptions,At the request of the Respondent, the GeneralCounsel agreed to other exceptions in Respondent's favor.At the end of theGeneral Counsel's case-in-chief, the Respondent moved to dismiss the complaintfor failure of proof.The motion was denied. Decision was reserved when, atthe conclusion of the taking of testimony, the motion was renewed. This motionis disposed of by the findings, conclusions, and recommendations herein.Amotion by the General Counsel to conform the pleadings to the proof was granted,without objection, as to all pleadings.Oral argument was then presented bythe General Counsel and the Respondent. A brief was later submitted on behalfof the Despondent containing proposed findings of fact and conclusions of law.Upon the entire record, and from his observation of the witnesses, the under-signed makes the following.FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTMorristown Knitting Mills, Incorporated, is a Tennessee corporation havingits principal office and place of business at Morristown, Tennessee, where it isengaged in the manufacture, sale, and distribution of men's, women's, and chil-dren's socks, hose, and related products. In the production of its finishedproducts, the Respondent annually uses raw materials consisting of yarns anddyestuffs valued in excess of $50,000, of which approximately 50 percent isshipped to the Morristown plant from points outside the State of Tennessee. Thefinished products manufactured by the Respondent are valued in excess of$100,000 of which more than 80 percent is shipped from the Morristown plant topoints outside the State of Tennessee.The Respondent concedes that it is en-gaged in interstate commerce and subject to the provisions of the Act and theundersigned so finds.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership employees ofthe Respondent. MORRISTOWN KNITTING MILLS, INCORPORATEDIII.THE UNFAIR LABOR PRACTICESA. Acts of interference, restraint, and coercion3471.Attendance of Management representatives at the union meetingof February 3, 1948The Union began a campaign to organize employees of the Respondent in thefall of 1947.The first meeting, of which general announcement was made toall employees, was held on February 3, 1948. Circulars were distributed toemployees in front of the plant which contained the following announcement :To the Employees of Morristown Knitting Mills:For the second time in less than a month the Morristown Knitting Millsis being investigated for alleged violations of the law.On January 6th and 7th, 1948, the National Labor Relations Board helda hearing on. charges filed against your company alleging violation of theNational Labor Relations Act.The Government attorney representing theBoard minced no words in expressing his opinion on the validity of theCharge in the case of Mrs. Beulah May Mayes, and we are happy to saywe believe Mrs. Mayes will win reinstatement to her job and full pay forall time lost.In addition, you will be glad to know that a Representative of the Wageand Hour Division, U. S. Department of Labor, is now investigating furtheralleged violations of the Wage & Hour law.We fully expect that this inves-tigation will lead to payment of unpaid back pay to many of you who workat Morristown Knitting Mills.The CIO is holding a meeting tonight-February 3, 1948-at 6: 00 P. M.forMorristown Knitting Mills employees.This meeting is held for thepurpose of assisting and advising those of you who have back pay coming.You Are All Invited : Tonight at .6: 00 o'clock, 540 Center Street, Morris-town, Tenn.Place: (Corner of Center and Central) Formerly known as the "TradingPost."Four company officials went to the meeting:R. L. Raburn,chairman of theboard of directors,G.Wayne Smith,president and general manager, G.MarcusJones, vice president and treasurer,and R.P.Bible, general superintendent.The meetingwhich hadopened before these officials arrived, was being led byEdwin R. Gershak,a union official.Gershak noticed someone peering througha window.He went outside and met Raburn and the other company officials.He told Raburn that he wasviolatingthe law and that he should leave theplace of the meeting.Raburn made no reply to Gershak,but in a few minutesRaburn and the other officials entered the meeting room and sat down. Gershakagain told them that a union meeting was in progressand that theywere violatingthe law by being there.When no move was made to leave, Gershak requestedE. John Neal,another union representative,to summon the police.When thepolice arrived,they were asked to remove Raburn and his associates.Raburnrefused to leave asserting that he was an employee of the Respondent and thatall employees had been invited.Neal told him he had no right to attend a unionmeeting.Neal read partof the Actand Raburn and the other officials left themeeting.Lynn AnneLane also attended the meeting.She regularly was employedas a secretary by C. Frank Davis, of counsel to the Respondent.Also, at the 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of the meeting, she was employed by the Respondent'to assist in the prepara-tion of tax returns.She attended the meeting at the request of Davis who askedher to see whether any employees had any complaints as to back pay.Lane testified that she attended the meeting and later she told Davis that shehad done so. She recalled that Davis asked whether there were any complaintsas to back pay, but she could not recall what, if any, reply she made, or whethershe had any further conversation with Davis.Davis did not testify as to thisincident.Smith and Bible testified that company officials saw copies of the Union'scircular on the day it was distributed and that they discussed the allegedviolations of the Wage-Hour Law among themselves and with company time-keepers.The four officials, according to testimony, went to the meeting to seewhat, if any, complaints there were as to back pay and not for the purpose ofinterference and surveillance.The Respondent also contends that the meeting was not announced as aunion meeting, that the stated purpose of the meeting was to assist and advisethose who were owed back pay, and that the company officials, being employees,were included in the invitation and had a right to attend the meeting.The undersigned finds that none of the above contentions is valid. The meet-ing was announced as a CIO meeting. The fact that the announced purpose ofthe meeting was to consider an alleged grievance concerning back pay does notdetract from the fact that the meeting was a form of concerted activity byemployees protected by the Act.Itmay be conceded that the four officials who attended the meeting wereemployees of the Respondent, although there might be some question as to Ra-burn who, at that time, was not an operating official. It is apparent that thecircular extended an invitation to all employees.However, such an announce-ment cannot be properly construedin vacuo,but must be considered in the lightof the situation existing at the time and the realities of an organizational cam-paign by a union. The Union was not attempting to organize the top super-visory officials of the Respondent.Under ordinary circumstances, the presenceof supervisory officials is not conducive to a full and free discussion at unionmeetings.To hold that top supervisory officials of a company are included in ageneral invitation to employees would be highly unrealistic.Also, in the instantcase, whatever question Raburn and his associates may have had as to whetherthey were invited was answered by Gersbak before they entered the meeting.They persisted in staying despite several requests to leave.They finally didleave, but their conduct had a disrupting effect on the meeting in addition tothe deterrent effect their presence would have on the free expression of viewsby employees under their supervision and whose presence at a union. meetingwas not known to management. Lane's attendance at the meeting on behalf ofthe Respondent constituted a form of surveillance prohibited by the Act.Theundersigned concludes that by the presence and conduct of the supervisory em-ployees and by the activities of Lane at the February 3 meeting, the Respondentviolated the Act 3The testimony of Smith and Bible that their purpose in coming to the meetingwas not to engage in surveillance or interference does not detract from the effectof their conduct.The rule applicable is that: "The test is whether the em-ployer engaged in conduct which, it may reasonably be said, tends to interfere3Matter of Kentucky Tennessee Clay Company,49 N. L. R. B. 252;Matterof Conti-nental Pipe Line Company,67 N. L.R. B. 389. MORRISTOWN KNITTING MILLS, INCORPORATED349with the free exercise of employee rights under the Act."' The motives under-lying such conduct are, for the purposes of that test, immaterial.'2.Alleged acts of interference, restraint, and coercionFormer employee Eugent Wolfe testified that during the night shift on February8, 1.948, he was watched for a long period of time by someone in another building.Ile was unable to identify the person or give any further particulars about theincident.Both Smith and Bible denied that they ordered that he be watchedor that they had any knowledge of who might have done that.Under these cir-cumstances the undersigned concludes that there has been a failure of proof thatWolfe was kept under surveillance by the Respondent.Wolfe further testified that he attended a union meeting on February 3, 1948,and that after that meeting he went to work on the third shift. There he wasengaged in conversation by his supervisor, James Dalton who told him that hehad heard about company officials attending that meeting. In the course ofthe discussion Dalton asked Wolfe what was decided upon at the union meeting.Wolfe could not recall whether he made any reply to Dalton.Dalton testifiedat this hearing but did not refer to this alleged conversation.At the time of thehearing Dalton had been discharged from the Respondent's employ.The under-signed has carefully considered Wolfe's testimony and credits it, but concludesthat Dalton's inquiry, in the course of his conversation with Wolfe and underthe circumstances was not violative of the Act.Wolfe testified that in March he had a conversation with Supervisor CoyTrent in which Trent, after asking him about the progress of the Mayes case,(referred to in the circular previously set forth) told him that union men wereno good and that there were too many Communists in unions. Trent deniedmaking these statements.However, the undersigned concludes that these state-ments, even if made, did not exceed permissible free speech limits permittedunder the Act.Several days after the union meeting of February 3, 1948, Foreman W. C.Watkins summoned employee Oneida Mayes to his desk and asked her where theunion meeting hall was.Mayes gave him the location of the hall.Watkinstestified that he was motivated in making his inquiry of Mayes by the factthat he had heard talk of some union meeting and someone had told him that itwas to take place in that part of town in which Mayes resided.Watkins testifiedthat he was merely curious to find out the location of the union meeting hall.Theevidence does not show that Watkins made any further inquiries of Mayes in hisconversation with her.The undersigned finds that under the circumstances here-in,Watkins' questioning of Mayes was not violative of the Act.Employee Mildred Alexander testified that the day before a union meetingscheduled for April 6, 1948, Watkins came to her place of work and asked her ifshe was going to attend the union meeting to be held the next day. Alexandermade no reply.Watkins then said, according to Alexander, "Well, they arehaving a meeting, aren't they?" Alexander replied that she did not know.Wat-kins categorically denied Alexander's testimony.Alexander was asked whetheror not, in an interview with counsel for the Respondent a week before her testi-mony in this proceeding, she had made the statement that she had never receivedany threats concerning her union activities and that no inquiries had ever been"N. L. R. B. V. IllinoisToolWorks,153 F.2d 811, 814.Republic Aviation Corp.v.N.L. R.B., 324 U. S. 793 ;HomeBeneficial Life InsuranceCo.,Inc.v. N.L. R. B.,159 F. 2d 280certiorari denied322 U. S. 758. 350DECISIONS OF NATIONALLABOR RELATIONS BOARDmade of her concerning the Union. Alexander denied making such a statementand maintained she had only been asked if someone had questioned her as towhether she had joined the Union. Her testimony on this point was contradictedby C. Frank Davis of counsel to the Respondent.. Alexander was further ques-tioned' as to statements she made to Davis during the course of his investigationofWolfe's discharge.Her testimony differed substantially from an unsignedaffidavit produced by the Respondent which Alexander testified was a true recitalof information she had furnished Davis at the time of her interview.Theundersigned credits Davis' testimony, and from his appraisal of the testimony ofthewitnesses, creditsWatkins' denial that he ever inquired of Alexanderwhether the Union was having a meeting.B. The alleged discrimination in assignnnents1.Nature of the Respondent's operations ; The Boarding DepartmentThe first step in the Respondent's production process is the knitting of socksand anklets.They then are dyed in the dyeing room. Aboveothe dyeing room,there is a room commonly referred to as the boarding room which is occupied bythe Boarding Department.The boarding room is 671/ feet long and approxi-mately 40 feet wide. A large table divides the room lengthwise and there is onedesk, used by supervisory employees, at one end of the table. On either side ofthe table are rows of "boards" or metal feet. These boards are fixed to the floorand are heated by steam. Each worker, or "boarder," works on a set of 24 boardsset in 2 rows, 21/ feet wide and 12 feet 4 inches long arranged in the shape of a"U" with the open end of the "U" facing the center of the boarding room. Thedistance between sets of boards is 6 to 8 inches.Boarders take dyed socks which are in a damp condition and pull them overboards on which the socks are shaped and pressed. This process is referred toas "boarding."All of the Respondent's 534 boards, except 36, are of a fixedfoot size.Also 154 boards can be adjusted to men's socks made of rayon (referredto at the plant as "silk" socks) or a cotton sock called a "crew" sock. Othertypes of socks are boarded on the remaining boards.After the socks leave theboarding room they are paired, stenciled, folded, and shipped.The four individuals alleged to have been discriminated against by theRespondent were all boarders.At the beginning of 1948, the Boarding Department was under the supervisionof General Superintendent Bible. In mid-February, W. C. Watkins was ap-pointed foreman of the Dye House and the Boarding Department and was givencontrol over those departments under Bible's direction.Arlie Clevenger andJames Dalton were the shift supervisors in the Boarding Department until mid-February when Dalton left the Respondent and was succeeded by Coy Trent.2.The prior' Board proceedingOn January 6 and 7, 1948, a hearing was held before a Trial Examiner on acomplaint charging the Respondent herein with certain violations of the Act.The Trial Examiner in his report found that the Respondent had violated theAct by: (1) discharging Mrs. Beulah May Mayes for engaging in protectedconcerted activities; and (2) by certain statements made to employees and thequestioning of them by two supervisors, Arlie Clevenger and Roy McKinney.The findings, conclusions, and recommendations of the Trial Examiner wereadopted by the Board in its Decision and Order.'680 N. L. R. B. 731. MORRISTOWN KNITTING MILLS, INCORPORATED351BeulahMay Mayes, at the time of her discharge on August 27, 1947, wasemployed in the Boarding Department. Employees from that department wereused as witnesses by the General Counsel and the Respondent.Among thosewho gave testimony supporting the General Counsel's contention were EugeneWolfe, Ruth Rodgers, Sarah Drenin Collins, and Mary Self, the for individualsalleged in the complaint in this case to have been discriminated against by theRespondent.Seven other boarders were called by the General Counsel andthree by the Respondent.Wolfe was perhaps the chief witness for the GeneralCounsel testifying as to many important aspects of the case and indicatingthat he took an important part in preparing and circulating a petition for awage increase.Mayes was found to have been discharged for engaging in thatactivity.Collins and Rodgers also were important witnesses.Mary Self testi-fied as to certain remarks and questions by Clevenger which were found to beviolative of the Act.3.The alleged discrimination in assignmentsThe establishment of a third shift in 1948Employees in the Boarding Department regularly worked on one of twoshifts.The first shift hours were from 6 a. in. until 2: 30 p. in.The second shiftbegan at 2: 30 p. m. and ended at 11 p. in.Occasionally employees were asked to work a third shift from 11 p. m. until6 a. in.The primary cause for third shifts, according to the Respondent, wasthe fact that there were only a limited number of boards available for eachsize and type of sock. If there was a heavy concentration of orders in certainsizes a third shift might be instituted.Otherwise an entire. order might bedelayed in shipment while a small part of it was being processed in the boardingroom.A third shift might also be instituted when work in the boarding roomgenerally fell behind as it might in the rush seasons prior to Christmas andEaster.According to the uncontradicted testimony of Respondent's witnesses,the boarding room had to keep up with the production of the Dye House. Unlessthe damp, dyed socks were promptly boarded, they might either mildew andrequire reprocessing or dry out and make it necessary for them to be rewettedbefore further processing.Although premium pay was given for third shift work, there was generalagreement in the testimony that almost all the boarders disliked such assign-ments and sought to avoid them. Smith testified that the Respondent generallypreferred to institute Saturday work at overtime pay, when necessary, ratherthan to resort to a third shift. In 1947, a total of 36 individual third shiftswere worked by different employees.Wolfe had the highest number of thoseassignments-8.The Repondent maintained that it resorted to the use of third shifts in 1948because of the necessities of business and for no other cause. Smith testifiedthat he ordered third shifts on 2 occasions. The first time, Smith testified, wasshortly before the beginning of 1948 when he discussed with Bible the need fora third shift to process an order for 5,000 dozen pairs of a type of cotton sockcalled a "komet" sock.These socks could only be boarded on one set of boardsand Smith felt that a third shift was necessary to meet the promised deliverydate on this order. Smith further testified that shortly after the 1st of January1948, he noticed that socks were accumulating in the boarding room and thusdelaying the shipment of orders.He then ordered Bible to start a third shiftto clean up this backlog. Smith gave detailed testimony as to the status of 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDundelivered orders and cancellations in 1948.Company records, he maintained,showed that at the beginning of the year there was a balance of 264,185 dozensundelivered. It dropped below the 200,000 mark in the week ending March 13 andbelow the 100,000 mark on May 15. Smith further testified that cancellationsof orders, presumably caused by delayed delivery, became heavy in March whenhe started keeping such a record and continued for some time. Company recordsshow substantial cancellations until June. In addition, the Respondent pro-duced communications received from customers or the Respondent's sellingagent dated in the first third of the year either complaining of delayed deliveriesor canceling orders because of the failure to make delivery.The General Counsel did not challenge the Respondent's contention that itmight have been necessary to resort to a third shift on occasion, but he did con-tend that there was a discriminatory selection and retention of four employeesfor those assignments.These individuals are Edwin Eugene Wolfe, SarahDrenin Collins, Ruth Rodgers, and Mary Self. The special circumstances as toeach of these employees are as follows :Edwin EugeneWolfeEdwin Eugene Wolfe was first employed by the Respondent from 1941 until1943 or 1944.He was reemployed on September 9, 1946, and continued his em-ployment until April 2, 1.948.Wolfe worked as a boarder during both periods.Approximately 2 weeks before the hearing in the Mayes case, Wolfe was assignedto work the third shift from 11 p. m. until 6 a. m. and assigned to board kometsocks.?Wolfe was a key witness in the Mayes case and detailed in his testi-mony his part in prior concerted activities by employees for a wage increasewhich formed the basis from which all the unfair labor practices charged tothe Respondent stemmed.He was a key witness for the General Counsel. Thenight after the Mayes hearing ended Wolfe complained to Bible that he wasonly working 7 hours on each third shift.He was then told that he could startan hour earlier.Although the komet order, according to Wolfe, was completed in about 13night shifts after the Mayes hearing he was kept on the third shift until Febru-ary 20.On February 19, Wolfe had a conversation with Smith.Wolfe's versionof the conversation was that he told Smith that he had been advised by theBoard to give the company an opportunity to put Rodgers, Mary Self, Collins,and himself back on day work. Bible joined them and Wolfe repeated hisstatement.Smith replied that experienced workers were needed on the thirdshift.Wolfe asked who selected workers for the third shift and was told thatClevenger made those arrangements.Wolfe remarked that Clevenger musthave a grudge against him and the other workers he had named. The conversa-tion ended at that point, Wolfe testified.Smith's version of the conversation was that Wolfe stated that he had beendesignated by the Union to seek the transfer of Rodgers, Mary Self, Collins, andhimself to day work and that Smith told him that a third shift was necessary,that it was the custom to have a man work with women assigned to the late shift,and that such assignments were temporary and would be terminated when workwas brought up to date.Company records show that Wolfe worked a third shift on February 20.Hethen was assigned to the second shift and continued on that shift until his em-7 The exact date of this assignment was not fixed at the hearing, but company recordsshow that Wolfe worked eight third shifts in the 2-week period ending January 9. MORRISTOWN KNITTINGMILLS, INCORPORATED353ployment ended on April 2 except for one third shift he might have worked onMarch 23. There is a conflict in company records as to assignments on that date.Ruth RodgersRuth Rodgers had been employed by the Respondent for 4 years. She testifiedat length at the Mayes hearing. She also joined the Union and recalled that shewore a union button for 1 day while at work, but she could not remember thedate.On February 2, Clevenger asked Rodgers to work a third shift the followingnight.According to Rodgers, the sequence of events thereafter was as followsShe telephoned Clevenger the next day and told him that she could not work a.third shift because she had to prepare breakfast for her husband and pack lunchfor him.Clevenger refused to excuse her. Later that day Rodgers had anotherconversation with Clevenger and, she claimed, he agreed that she would only haveto work a third shift that night.Rodgers worked the night of February 3, didnot work February 4 at all, and worked the first shift, February 5. On February5, Clevenger told Rodgers to work a third shift on Friday, February 6. Rodgersmade no objection. On Saturday morning when Clevenger checked out Rodgersand other workers, he told them to report for a third shift on the next Monday,February 9.Continuing her testimony, Rodgers testified that she telephoned Clevenger onMonday and asked that he replace her on the third shift because her husbandobjected to it.Clevenger replied that lie would see.Rodgers worked that nightand the next morning Clevenger again told her and others on the late shift to comein again that night.Rodgers again protested the assignment and asked whyothers were not assigned. Clevenger, Rodgers testified, replied that he did notknow.Rodgers stated that she could not work the third shift and would be inon Wednesday morning and left.On Wednesday, February 11, Rodgers reported for work on the first shift.Whenhe found. out that she had not worked the preceding evening, Clevenger asked herwhether she had not heard him say that if she did not work the preceding nightshe need not come in for day work. (Rodgers testified that she had heard Cleven-ger make some remark as she left the plant the day before, but had not understoodit.)Rodgers then asked Clevenger whether she was discharged. Clevengerreplied that she was not discharged, but should go home and come back for thethird shift.However, Rodgers did work until about 7 a. in. when Clevenger toldher not to continue work, hut to.talk.to a supervisor in the office.Rodgers then went to the office and saw Bible. She explained her family sit-uation to him, but he told her that she would have to work on the shift to whichClevenger assigned her and that he could not "figure out" personal problems.Rodgers then left the plant and did not return to work.Anie Self testified that she overheard the conversation between Clevenger andRodgers on the morning of February 10 in which he insisted that Rodgers con-tinue to work the third shift and that she should not report for the first shift thenext morning.Self also heard the beginning of the conversation between Clev-enger and Rodgers the next morning when Clevenger first learned that Rodgershad not worked the third shift the preceding night. She did not furnish anyfurther details as to that conversation. She testified that at Rodgers' request shegot her pay check and separation slip. She denied that she had passed on a mes-sage from Rodgers that she had quit.Clevenger testified that he had only one conversation with Rodgers on a datewhich he (lid not fix.On that occasion, he testified, Rodgers came in to work on 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDa first shift and stated that her husband objected to her working a third shift,and that he, Clevenger, told her that-be had no room for her that day and thatshe should come back at night.He could not recall how the conversation ended,but declared that Rodgers worked that night.He did not remember how longafter that she worked.Bible testified that he had a conversation with Rodgers before she left theplant.According to Bible, Rodgers was crying and complained that Clevengerwould not take her off the third shift, that her husband objected to her workingthose hours, and that she could not continue on the third shift.Bible ascer-tained from her that she had not reported for a third shift the preceding eve-ning, but had come in for work that morning and that Clevenger had refused topermit her to work that shift. Bible further testified that he endeavored topersuade her to work the third shift, and told her it was necessary, but also thatitwas a temporary assignment and would not last too long. Finally he told herthere was nothing he could do about her assignment.Tie Respondent produced a paper signed by Anie Self and prepared by Bible,stating that Rodgers had told her to pass on the information that she had quitand wanted her pay and separation slip.The undersigned found Rodgers' version of her discussion with Clevenger tobe more accurate than the testimony of Clevenger and also to have been partiallycorroborated by Bible.The undersigned concludes that Rodgers quit the Re-spondent's employ after she had tried with no success to have her shift assign-ment changed.Sarah DreninCollins.Sarah Drenin Collins had been employed as a boarder for over 0 years as ofthe time of the hearing. She joined the Union in August or September 1947.She also testified in the Mayes case.Collins was one of the important witnessesat that hearing and gave testimony concerning the circumstances leading to thedischarge of Mayes as well as on other activities which were found to be viola-tive of the Act.Her testimony was chiefly concerned with the activities andremarks of Clevenger.She also was one of the signers of the petition for a wageincrease which petition figured prominently in that hearing.Collins was instructed by Clevenger to work on the third shift on February 3.Collins testified that she told Clevenger that she lived too far, that it would benecessary to drive extra mileage to work a third shift, and that her husbandobjected to her working a third shift.Collins explained in her testimony thatshe lived 9 miles from the plant, that when she worked on her regular assign-ment on the first shift, her husband drove her to and from the plant, and thatwhen she worked the third shift she would have to make an extra trip with thefamily car, and delay her husband until she returned with it.Clevenger did not excuse Collins. She worked a third shift, February 3 andher work record for February was as follows :Iebruary3-3d shift.February4-absent.February 5-1st shift.February6-3d shift.February7-absent..February 9--3d shift.February 10-3d shift.February11-14-absent.February 16-3d shift.February 17-3d shift.I'ebruary 18-26-absent.February 27-1st shift.On February 5, Collins protested when Clevengerassignedher to the thirdshift.He referred her to Bible. She told Bible that third shift work made it MORRISTOWN KNITTING MILLS, INCORPORATED355necessary for two round trips each day with the family car which was expensive.Bible replied that Collins would have to do what Clevenger ordered. Clevengerinsisted that she fulfill the assignment.Collins continued to work the thirdshift through February 17 except when she was absent. She worked a totalof six third shifts.Collins further testified that in the week of February 17she asked Clevenger when the third shift would end and that he replied that hedid not know and showed her a paper with some names on it and said, "Theyshift."Collins testified that she reported for third shift work. on Monday, February23, but was told that the third shift had been abolished and that Bible wantedto see her.Bible told her there was no work for her immediately. She was putback on the first shift on the following Friday.Clevenger testified that Collins did complain to him of the expense of extradriving for the third shift and that he asked whether she would not have thesame expense on another shift.He admitted that he saw someone drive her towork and was uncertain whether she told him that a third shift necessitated anadditional trip for her.He also testified that he knew Collins lived away fromtown, but was not sure of her exact address.He further testified that he toldTier that he did not think that she would have to work a third shift muchlonger, but that he did not know when she could stop.Bible testified that he had one telephone conversation with Collins in whichshe asked to be relieved of third shift work because she had to drive 9 miles.Bible replied that she had to drive that distance anyway and that she would haveto do what Clevenger told her to do.It is clear from the testimony of Collins, Clevenger, and Bible that Collins waskept on the third shift despite her protests.The undersigned also credits hertestimony that she told Clevenger and Bible of the added expense and incon-venience she incurred by working nights.Mary ElizabethSelfMary Self had been employed by the Respondent for approximately 2J/,-, years.She testified briefly in the Mayes case.Her entire testimony took up three pagesin the transcript and dealt primarily with one conversation concerning theUnion she had had with Clevenger. Self also attended the February 3 meetingat which, as previously detailed here, management representatives appeared.Self was told to work the third shift on February 5, by Clevenger. She toldClevenger that she did not know whether she would report, but she did do so.On Tuesday, February 10, Clevenger, according to Self, asked her to work athird shift on the next night. She went home and told Anie Self to get her payfor her.Later that same day Mary Self spoke with Bible and told him that shewould not work a third shift.Theyboth then spoke to Clevenger. Clevenger toldher that she was a good boarder and that she should come in and Bible added,"We can't put just anyone on the third shift." Self agreed to come in for theassignment, but stated that she would not be willing to take another assignmentuntil all the other workers had taken a turn. Self was ill from February 12 forapproximately 2 weeks.When she reapplied for work she was, at her request, putback on the day shift and had two other third shift assignments in May. TheRespondent's records are in conflict as to whether she had an additional thirdshift in March. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's recordsBoth the General Counsel and the Respondent rely on the Respondent's attend-ance records in support of their contentions.Two abstracts of these recordswere received in evidence.The General Counsel introduced a record of dailyshift assignments in the Boarding Department from January 26,1948, the datefromwhich such a record is available,untilJuly23, 194S.The Respondent pro-duced a summary showing the number of third shifts worked by each employeeduring 1947and 1948 and the pay periods in which that work occurred. Therewere some minor discrepancies between the two records,but they do not affectthe complete picture nor the conclusions to be drawn.These recordsshow that in January 1948, up to and including January 23, Wolfeworked16 thirdshifts and Riley Jarnagin,another male boarder, 12 such shifts.,Two other boarders who took no part in the Mayes case worked 2 third shiftsand 3 third shifts respectively.Another boarder, Rosa Mayes, who testified in theMayes hearing as a witness called by the General Counsel, worked 4 third shifts.In the 2-week period ending February 6 there was a sharp increase in third-shift assignments.The totals for that period are:Eugene Wolfe____________________10Riley Jarnagin-____------------_4Ruth Rodgers____________________2ChristineWilder -----------------5Sarah Collins--------------------2Helen Brown ------------------ _2Mary Self-----------------------1The last three had taken no part in the Mayes case.For the period ending February 20, the totals are :EugeneWolfe-------------------10Mary Self-----------------------1Ruth Rodgers--------------------1Ann Lettner_____________________5Sarah Collins--------------------4Pearl Hanks---------------------7Lettner had testified at the instance of the Respondent at the Mayes case.Hankshad taken no part in it.After this, third shift operations dropped off considerably. Several employeesreceived third'shift assignments in succeeding weeks, but in no case was oneindividual required to work more than 2 nights in a 2-week period except in thecase of Riley Jarnagin who worked 3 nights in the period ending April 30. Theonly substantial night work occurred in the period ending May 14 when 12employees worked third shifts and 3 of them worked more than 2 times. Bibleand Smith testified that the Boarding Department caught up in its work sometime in March to the extent that third shifts could be cut down.Wolfe received no third shift assignments after February 20, Collins lastworked at night on February 17, and Mary Self, after February 11 was, notassigned to night work until May except, perhaps, 1 night in March as to whichRespondent's records are in conflict.;Seven besides the four persons mentioned in the complaint were called by theGeneral Counsel in the Mayes case and also were employed as boarders by theRespondent in February. Their records on the third shift is as follows :Charles Inman-----------------------2(inMay).Rosa Mayes--------------------------4(in January).Mrs. Douglas Calfee ------------------0.Grace Atkins________________________0.6UntilMay, therewere four male boarders employed in the Boarding Department,Wolfe,Jarnagin,Charles Inman,and Clifford Dalton. MORRISTOWN KNITTING MILLS, INCORPORATED357MallieWaller------------------------0.MarySpoon-------------------------2(in May).Oneida Mayes------------------------3(February 27 arid 2 in May).Three persons in the above category except that they were called by the Re-spondent were:Esther Sunderland------------------- 0.ViolaMyers------------------------- 0.Ann Lettner------------------------- 9 (5 in February ; 4 in May).There were 46 names on the Boarding Department pay roll in February.The records further show that many employees worked on Saturdays untilthe end of April.Also, Clevenger and Bible testified that foremen in the Boarding Department aswell as employees not regularly assigned to the boarding room worked on the thirdshift to help speed production.No records were submitted as to this work, butthe testimony of Clevenger and Bible was not challenged on this point, and theirtestimony is accepted.Basisof selection for thirdshiftworkClevenger testified that Bible gave him instructions to institute the thirdshift and left it up to him to make the actual selections. Clevenger testifiedthat he selected Wolfe to work on the komet sock order because he was a good,reliable boarder.He kept Wolfe on the night shift, he testified, after Wolfevoiced objections to it BClevenger further testified that sometime in January because employees werecomplaining of discrimination he began making lists of assignments with Bible.He identified one such list produced by the General Counsel as one written byBible listing assignments on all three shifts.The list is undated and does notspecify how long the assignments were to continue.According to Clevenger,itwas one of several prepared while third shifts were used. It lists Rodgers,Collins,Wolfe, Hanks, and Lettner for the third shift and was obviously usedin February.Clevenger was uncertain as to which names were selected by himand which by Bible.He did recall that he asked Hanks if she could work thethird shift and that she replied that she would if her daughter, Lettner, wouldwork with her.Clevenger testified that he spoke with Hanks in advance of herassignment because she was an older woman. Clevenger then substitutedLettner for another employee previouslyassigned.As to the factors considered in making the selection, Clevenger testified thatthe best and most dependable boarders were selected because their work wasneeded and also because there was no regular foreman for the third shift.Later in his testimony, lie stated regularity in attendance was the sole factorconsidered.He admitted that no check of attendance records was made, butthat he depended on his memory. He later added experience to his list ofqualifications.He was questioned in detail as to the reasons why some em-ployees were not selected for the third shift. Some of the reasons .Clevengeradvanced, were. undependability, pregnancy, children at home, and ill health.In a few instances he could not recall any reason why an employee was not usedon the third shift.As to Douglas Calfee, he testified that he did not assign her°Smith testified, without contradiction, that on one occasion Clevenger told him thatWolfe refused to work on the third shift. Smith then spoke to Wolfe and explainedthe necessity for the work.Wolfe agreed to help with the order.807351-50-vol. S6-24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause she lived 10 to 12 miles away from the plant and had no way to cometo the plant for third shift work.Bible corroborated Clevenger as to the procedure followed in making thirdshift assignments and testified that Clevenger made the decisions, althoughthey jointly prepared lists as to individual assignments.He further testifiedthat workers were selected who could work without supervision and get outwork.Later.in his testimony, he added that regularity in attendance was afactor considered.In previous periods he added, there had been some rotationin third shift assignments, but there had been no set interval established forthe duration of such assignments and that employees were kept on it until anecessity for a third shift had passed.The testimony of Clevenger and Bible that there had been no effort to dis-criminate against individuals was contradicted by James C. Dalton.Daltonhad been supervisor of the second shift in the Boarding Department untilFebruary 1948 when he was discharged.Dalton testified that he bad a con-versation with Bible and Clevenger in which Bible stated that he did not wantWolfe or Mary Self to be assigned to any shift except the third shift and thatthey were to be kept on it.He first testified that the conversation took placea "week or so" after the Mayes hearing. Later he admitted that the conversa-tion could have been before or after the Mayes hearing.He also testified thathe believed that Mary Self worked the third shift after this conversation.Bible and Clevenger categorically denied that the alleged conversation withDalton had ever taken place.W. E. Badgett, of counsel to the Respondent,testified that on November 1, 1948, he, together with C. Frank Davis, also ofcounsel to the Respondent, interviewed Dalton and that he denied ever receivinginstructions to put any employee permanently on the third shift.Wolfe worked the third shift during the period in question.Mary Self didnot work a third shift until February 5.Thereafter, she worked 4 days on thefirst shift before returning to the third shift for 1 night.Her employmentrecord does not support the contention that she was permanently assigned to thethird shift, but tends to prove the contrary.From his study of Self's employ-ment record and the testimony of the witnesses, the undersigned credits thedenials of Bible and Clevenger that any instructions were given to keep Wolfeand Self on the third shift permanently.Contentions of the parties ; conclusionsThe General Counsel made no contention as to the Respondent's claim. thatthe third shift was made necessary by the demands of the business and in andof itself was not instituted in violation of the Act.The General Counsel restshis case on the contention that there was discrimination in the assignment ofWolfe, Rodgers, Collins, and Mary Self to the third shift.The Respondent's records show that Wolfe worked a total of 36 third shiftsin January and February 1948, the highest total of any boarder.However, theRespondent's officials testified that it was customary practice not to have womenwork alone on the third shift and that if they did work a third shift, a manshould be assigned to work with them. This contention was not challenged.Under these circumstances, Wolfe's record is best compared with those of theother male boarders.At this time there were four male boarders, Wolfe, In-man, Riley Jarnagin, and Clifford Dalton.Dalton never worked a third shift.Respondent contended without contradiction that Dalton attended school dur-ing the day and therefore was not assigned to any night shift. Jarnigan'srecord shows that he worked 12 third shifts to Wolfe's 16 up to January 23. MORRISTOWN KNITTING MILLS, INCORPORATED359In the week beginning January 26, he worked 4 third shifts, just as Wolfe.He then was absent until February 23.Whether he would have worked as manythird shifts as Wolfe during this period if he had been at work is a matter ofspeculation, although Smith testified that he considered Jarnigan as absentfrom third shift work.While there is testimony that Jarnigan might havepreferred night work, the evidence falls short of showing any discriminationas between Jarnigan and Wolfe in the January-February period.If there was any discrimination in assignments, it was between Wolfe andCharles Inman. Clevenger testified that he did not assign Inman to nightwork because Inman's wife was pregnant at that time.Wolfe testified that hiswife was pregnant also and that he informed Clevenger of that fact. Clevengerdenied this,but admitted that Wolfe told him that he had no one to leave withhiswife and that she was afraid to be left alone. The undersigned creditsWolfe's version.Smith also testified that Inman was fearful of going out at nights and couldnot be forced to take night assignments. (However, company records con-tradict Smith to some extent in that they show that Inman worked 2 nightsin May.)While, in the opinion of the undersigned the evidence shows that Inmanreceived more consideration than Wolfe in the assumption of the burden ofthird shift assignments, the difficulty with the contention that the basis for.such favoritism was Wolfe's participation in the Mayes case and his concerted.activities, is that Inman was a key witness in the Mayes case for the GeneralCounsel.The decision in that proceeding reveals that he was one of fourboarders who drew up, signed, and circulated a petition for a wage increase,for which activity one employee was found to have been discriminatorily dis-charged.Inman testified in support of the General Counsel's case as to the-discharge and contradicted Clevenger's testimony on important points.Underthese circumstances the undersigned concludes that the disparity in the treat-ment of Inmanand Wolfe was not violative of the Act.The evidence does establish that Rodgers and Collins were not relieved oftheir third shift assignments after they had made protests to Clevenger andBible.The General Counsel also points out that their third shift attendancerecord would probably have been higher if they had not been absent on certain-evenings between third shift assignments.He also points out that in the past,according to employee witnesses, third shift assignments had not lasted more-than several nights at the most.However, there is no proof that there was anycustom or practice for the relief of any worker after any specified number ofthird shifts.Also, the only year other than 1948 for which there are records in-evidence is 1947.In that year no employee worked more than three third shiftsin a pay period, but the 1947 record does not furnish a good standard for com-parison because the total number of third shifts worked in that year is less thanthe total number of third shifts worked in 1948 before January 26.In the period ending February 3, three other boarders, besides the four im-mediately concerned in this proceeding worked third shifts. In the periodending February 20, there was two others, Pearl Hanks (7 evenings) and AnnLettner (5 evenings).The General Counsel points out that Hanks was askedby Clevenger whether she would work a third shift and that she agreed to doso if Lettner also was assigned.However, Clevenger's explanation for makinga distinction in Hanks' case is plausible and is accepted.Hanks and Lettner-each worked more than Collins during this period.The General Counsel con-.tends that the records warrant the deduction that if Collins had been in at- 360DECISIONS OF NATIONALLABOR RELATIONS BOARDtendance on the eight dates she was absent during this period, she would havebeen required to work the third shift, at least on five of those dates which fellbetween third shifts dates.While this contention is open to question, the netresult would not have put Collins total substantially ahead of Hanks.The closest case to that of Collins to substantiate a charge of discrimination isthat of Douglas Calfee.Clevenger testified that he did not assign Calfee to thirdshift work because she lived 10 to 12 miles from the plant.He did not extendsimilar consideration to Collins who lived 9 miles away.Calfee like Collins testified in the Mayes case as a witness for the General.Counsel.She testified that she signed thewageincrease petition.She alsogave important testimony as to the activities of Clevenger.The case of Mary Self furnishes an interesting contrast to that of Collinsand Rodgers. Self quit rather than work a third shift a second time. She waspersuaded to return to work on that third shift, was ill for approximately 2weeks, and then encountered no trouble in being restored to work on the first:shift.In her case there is a failure of proof that there was an attempt to dis-criminate against her by the use of third shift assignments.The treatmentaccorded her also sheds doubt on the contentions of the General Counsel withrespect to Wolfe, Collins, and Rodgers.Lastly, the General Counsel points to the fact that Wolfe, according to his own.testimony which was not contradicted on this point, complained of the thirdshift assignment of himself and Rodgers, Self, and Collins on February 19 and_that the original charge in this case was received by the Respondent on Feb-ruary 20.No third shifts then were worked until February 27 and thereafter-they did not, except in May, attain the same proportions as they did in February.Smith and Bible testified that the Boarding Department caught up with its,work in March so that third shifts could be cut down. Saturday work, at higherpay, was continued until the end of April. The last fact tends to bear out the-Respondent's contention that third shifts were instituted under pressure ofbusiness at that time and that the third shift was not used as a device fordiscrimination.In the opinion of the undersigned, the evidence does not substantiate theallegation that third shift assignments were used to penalize workers for their-union or concerted activities or because they gave testimony in the Mayes case.10'The evidence establishes the fact that at the time of the Mayes hearing and.immediately afterwards more third shift work was being assigned to non-participants in that hearing than to employee witnesses who participated in_that proceeding. In the period from January 26 to February 20, the period inwhich the General Counsel alleges that the discrimination occurred, a sub-stantial proportion of the third shift burden was assigned employees other than-Wolfe, Self, Collins, and Rodgers.Company records and the testimony of Bible and Clevenger warrant the con--elusion that there was no plan for rotation and duration of third shift assign-nlents.Special consideration was given to some employees either in not assign-10Theevidence as to union membership or activities by Self,Rodgers, or Collins ismeager or nonexistent.Wolfe's union membership was known before February 1948,.or suspected, according to Clevenger's testimony.He also wore a union button. Collins.testified that she had joined the Union in the Fall of 1947, but there is no proof thatthe Respondent knew this.Self merely attended the February 3 meeting.Rodgers testi-fied that she had joined the Union and had wore a union button 1 day. Again, there is-.no proof that Respondent was aware of her affiliation.The Respondent-had full knowl-edge of their participation in concerted activities for a wage increase from their testimony-in the Mayes hearing and from the observation of supervisors. MORRISTOWN KNITTING MILLS, INCORPORATED361ing them to third shifts or excusing them when they complained.Yet thisfavored group included those who had been key witnesses against the Respondentand had indicated in their own testimony that they had engaged in concertedactivities to obtain a wage increase.There even was a difference in treatmentbetween Self and Rodgers and Collins.The Respondent acquiesced in theindependent attitude Self adopted towards night assignments, but was adamantin the cases of Rodgers and Collins.Of course,. the fact that not all thoseengaged in concerted activities or who testified in a Board proceeding were notdiscriminated against does not necessarily prove that some were not singledout for such treatment.However, the evidence does not establish discriminationagainstMary Self, Edwin Wolfe, Ruth Rodgers, and Sarah Collins becauseof their protected activities, but rather an unsystematic method of third shiftassignments which, by its very nature, bore more heavily on some than on others.C. Thealleged discriminatory dischargeOn February 23, 1948, Wolfe was reassigned to the second shift andremained,onthat shift except for one third shift assignment until his discharge onApril 2, 1948.There was one set of boards on which he regularly worked andon which he customarily boarded silk socks, sizes 11 and 12. A few days beforeApril 2, Wolfe asked Coy Trent, supervisor of his shift, if he might transferto the boards regularly assigned to another employee, Zella Talley. She boarded:silk socks also, sizes 11 and 111/Wolfe preferred working on her boardssince, he testified, on half her boards socks one-half size smaller than those onhalf his boards would be boarded, thus making the work a little easier.He alsoclaimed that there were more silk socks available for those boards than for hisboards.In any case Trent transferred Wolfe to Zella Talley's boards.On April 2 Clevenger, who was then acting as supervisor of the first shift,told Trent that there was a rush order of crew socks, a type of cotton sock, thathad to be boarded. Trent, according to his credited testimony, asked Clevengerwhether Wolfe would be a satisfactory person for that assignment and Clevengertold him that he could not get a better one for that particular job. Trent thenwent to Wolfe who was working at Talley's boards. He asked Wolfe to changeback to Wolfe's regular boards to work on the crew sock order.Wolfe voiced noobjection.They both went over to Wolfe's boards and made the necessaryadjustment so that the boards could be changed from silk to crew sock work."Trent and Wolfe then went up to the front of the room to look for work forWolfe's boards.Watkins, who was Trent's superior in the managerial hierarchy,was standing at the desk in front of the room.Wolfe asked Watkins why he wasreceiving a change in assignment.Watkins replied that the crew socks hadto be boarded to be shipped out the next day.Wolfe declared that that was notthe reason for his transfer but that Lavada Davis had caused the change to be"The incidents related here concern the discharge of Wolfe by W. C. Watkins, foremanof the Boarding Department.In addition to Wolfe and Watkins, testimony concerningthe discharge and the circumstances leading up to it, was given by Trent and boardersLavada Davis and Margie Davis.Other employees added corroborative testimony as toparticular incidents.The undersigned found that Watkins, Trent, Lavada Davis, andMargie Davis were in substantial agreement concerning what took place, although theydiffered in detail.The undersigned has based his findings herein primarily on a recon-ciliation of their testimony.Wolfe's testimony did not impress the undersigned as reliable.He could not recall circumstances of vital importance surrounding the discharge and by hisdemeanor in testifying indicated that be was confused and had difficulty recollectingexactly what took place.The undersigned has accordingly not given great weight to histestimony except when it was corroborated by the testimony of other witnesses whomthe undersigned found reliable. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade.Watkins denied this but Wolfe maintained that thatwas so anddeclaredthat he had an entry to that effect in a little book that he carried.Watkinsstated that Wolfe had come up with a chip on his shoulder but Wolferepliedthat he merely wanted an answerto his questionand that he had obtained aletter from the company stating that lie could discuss any problem that arose.In the course of the conversation, Wolfe maintained that he hadbeen hired as asilk boarder, that is, only to board silk socks.Watkins denied this and told himif that were so he would have had to be discharged when therewas no silkwork for him to board.Watkins told him that he had to board the crew socksto which he had been assigned and Wolfe went back to his place of work.Lavada Davis testified that she hadbeen suffering from rheumatismprior toApril 2 and that she complained to Watkins that crew socks were too heavyfor her to pull off the boards and that she would have to quitif she could not beassigned to the lighter silk socks.Wolfe probably referred to such a conversa-tion when he told Watkins that he had a note in his book that Davis had causedhim to be transferred. In any event, Trent,after he assignedWolfe to boardingcrew socks, transferred Lavada Davis to the boards on which Wolfe had pre-viously worked.When Wolfe returned to his boards he accused Davis of asking for the boardson which he had been working, thus causing his transfer.Davis denied this andsaid she would prove it. She called Watkins over and then Trent, and. in thepresence of Wolfe, asked them whether she had asked for Wolfe's boards.Theyboth said, no.Watkins *and Wolfe had a further discussion at that time,according to their own testimony, in which Watkins, aftersomeangry words,suggested that he quit.Wolfe repliedin substancethat he wanted to work andthat Watkins had an opportunity to quit if he wished to do so.Watkins thenwalked away and Wolfe returned to work. In approximately a half hour Wat-kins returned to the boarding room and went to Wolfe's place of work.Watkinstestified that his purpose in entering into further discussion with Wolfe was,as he put it, to straighten things out and to come to an understanding with him.Wolfe's version of what occurred was that Watkins told him that all he wantedto do was to argue, and that he, Wolfe, replied that the matter was settled.Wat-kins then retorted that Wolfe had started the matter.Watkins thenaccusedhim of not being willing to work and Wolfe denied this.Thereupon, Wolfe testi-fied,Watkins said he was firing him.Wolfe then asked if lie was being dis-charged because of his union activities, to which Watkins replied, "Don't startthat damn stuff."Watkins version was that he started the conversation by telling Wolfe that theyboth could not run the boarding room and that Wolfe replied, "Bill, we have hadour argument.You get your money from the same man I do and thereis noth-ing you can do about it." Thereupon, Watkins testified he told Wolfe that hewould show him that there was something he could do about it, and that he toldhim to even up his work preparatory to being terminated. Two otherpersonsoverheard the conversion or at least parts of it.Lavada Davis and Margie Daviswere working in aisles on either side of Wolfe's boards. Lavada Davis testi-fied that she heard Wolfe tell Watkins that he got his money fromthe samecompany from which he got his money and there was nothing that Watkins coulddo about it.She heard Watkins reply that "we will see whether there is any-thing that canbe done about it," that she observed Watkinsgo to the office, comeback and tell Wolfe to even up his work. She further testified that she heardWolfeask if he was discharged and heardWatkins say that hewas.She did MORRISTOWN KNITTING MILLS, INCORPORATED363not hear the rest of the conversation.Margie Davis gave the following versionof what occurred:Q.Was anything more said about that time, Miss Davis?A. Yes, Sir.Gene said, "Bill," said, "I thought we settled this up at thedesk," and Bill said, "No, it isn't near settled."Gene said, "I wish youwould settle it then."And lie said, "I am going to settle it."And Genesaid, "Bill, you get your money from the same man and the same companythat I do, don't you?"And Bill said, "Yes."And he said, "Well, there'snot a thing you can do about it."Q.Was that the full conversation?A. Yes, but Bill said, "Al'e will see whether there is something I can doabout it or not."Q. Did you hear anything that was said between then at this time?A.Well, I don't know. I was working. I just heard that.Q. Then what was done?A. Bill left again, and he went back to the desk where the bosses were.There was some bosses standing back there. And then I looked around toput my work on the other side of the boards, and I saw Bill go through thepairing room towards the office.And he came back with a sheet of paper,and he said, "Gene, even up your dozens."He says, "What do you mean?I'm fired?"And he said, "Well, yes."He said, "Well, what did you fire mefor?"and he said, "Well, ask the others."Q.What did Wolfe do then?A. He went ahead and was evening up his dozens. He says, "Bill, youknow I belong to the union," and Bill said, "I know it, but," he said, "thereisn't anything they can do about it."Both Margie Davis and Lavada Davis were working at the time and admittedthat they were not certain that they heard the entire conversation betweenWatkins and Wolfe.As to those matters which they testified they heard, theywere in substantial agreement.Their testimony does corroborate that ofWatkins as to what was said immediately before he discharged Wolfe. Theundersigned credits the testimony of Watkins as corroborated on this point.Wolfe was given a discharge slip which listed as the reason for his discharge"insolence, noncooperation, and contumacy."ConclusionsThe General Counsel maintains Wolfe was not discharged for the assignedreasons but because of his concerted and union activities and because he testifiedin a prior Board proceeding. In support of his contention the General Counselpoints to the fact that management representatives freely admitted that Wolfewas a very capable employee, that this was the first incident of its type involv-ingWolfe which had occurred, and that Wolfe had accepted the transfer andwas at work when Watkins came up to him and started the discussion precipitat-ing the discharge.The General Counsel further points to the fact that Watkinsdid not ask Trent for his recommendation in this case. The General Counselalso calls attention to the fact that the Intermediate Report in the Mayes casewas received by the Respondent at about the time of the discharge. Boardrecords do indicate that that report was mailed on March 30, 1948, but thedate of actual receipt does not appear in Board records.There is no substantial proof that the transfer of Wolfe on April 2 by Super-visor Trent was motivated by other than business considerations.When Wolfe 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived an explanation for the transfer from Watkins he denied that the ex-planation given was the correct one and in effect called Watkins a liar.Hethen went back to his place of work and created a disturbance by accusing LavadaDavis of causing his transfer.When Watkins reprimanded him on this occasionand suggested he quit, Wolfe retorted that Watkins could quit too.WhenWatkins carne back after an interval and had another conversation with Wolfe,Wolfe attempted to cut him short and also told him in the hearing of two otherboarders that they both received their salaries from the same company and thatthere was nothing Watkins could do about it.Watkins thereupon dischargedhim.In the opinion of the undersigned there has been a failure of proofthatWolfe was discharged in violation of the Act. The key question hereinis the conclusion to be drawn from the final conversation between Wolfe andWatkins, and particularly the latter's motives in starting that conversation andtaking the action he did. There is no proof that Watkins came up to Wolfewith any other intention other than to reach an understanding over the previousincidents which under the circumstances he had a clear right to do.There isevery indication that Watkins had not come to Wolfe with the preconceivednotion of discharging him, but that he acted on the spur of the moment afterWolfe, in effect, had challenged his authority over the boarding room personnel.Under these circumstances the undersigned credits Watkins' testimony as to hisreason for starting the last conversation and taking the action of dischargingWolfe, and accordingly finds that this does not substantiate the contention thatWolfe was discharged in violation of the Act.IV. THE EFFECT OF THE UNFAIR LA13OR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III above, occurring inconnection with the operations described in Section I above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and such of them as have been found to be unfair labor practices, tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in certain unfairlabor practices it will be recommended that it cease and desist therefrom inorder to effectuate the policies of the Act. It has been found that the Respondent,by the conduct of key supervisory officials, as well as by the activities of anemployee sent to the union meeting of February 3, engaged in surveillance ofthat meeting.While it is true that the supervisory officials left that meetingafter a relatively short period, their presence there constituted an intimidationof production employees which would reasonably have the effect of putting em-ployees in fear that their attendance at union meetings would become known tomanagement officials.In the Mayes case, the Board concluded that the Respondent had discrimi-natorily discharged one employee and had committed other independent violationsof the Act.Under these circumstances the conduct of the Respondent's super-visory officials at the union meeting of February 3, 1948, cannot be considered anisolated violation of the Act, but rather one in a list of violations seriously inter-fering with the rights of its employees under the Act and requiring affirmativeremedial action.In order to assure employees of their full freedom to engage in concerted orunion activities if they desired, steps must be taken, in the opinion of the under- MORRISTOWN KNITTING MILLS, INCORPORATED365signed, to assure them that they can engage in such activities free from any sur-veillance or interference therein. It will accordingly be recommended that theRespondent cease and desist from engaging in the activity herein found violativeof the Act, and from interfering with the rights of its employees in any like orrelated matter.On the basis of the foregoing findings of fact and upon theentire record in the case, the undersigned makes the following:CONCLUSIONS OF LAW1.Textile Workers Union of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership employees ofthe Respondent.2.Byengaging in the surveillance of a union meeting on February 3, 194S, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent did not transfer and assign employees Edwin Eugene Wolfe,Ruth Rodgers, Sarah Drenin Collins, and Mary Self to a less desirable workshift and to more arduous and less desirable work than they formerly had inviolation of the Act.5.The Respondent, on or about February 1.0, 1948, did not constructivelydischarge Mrs. Ruth Rodgers in violation of the Act.6.Respondent, on or about April 2, 1948, did not discharge Edwin EugeneWolfe in violation of the Act.7.The Respondent, by its officers, agents, representatives, and employees, hasnot inquired, questioned, or interrogated its employees concerning their uniondesires, sympathies, memberships, activities, meetings, and union business.8.The Respondent has not urged, threatened, and warned its employees torefrain from assisting, becoming members of, or remaining members of theUnion.12RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Morristown Knitting Mills, In-corporated, Morristown, Tennessee, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Engaging in any manner in the surveillance of union or concerted activi-ties of its employees ;(b) In any like or related matter interfering with, restraining, oa- coercing itsemployees in the exercise of their rights to self-organization, to form labor organ-izations, to join or assist Textile Workers Union of America, CIO or any otherlabor organization, to form labor organizations, bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection as guar-anteed in Section 7 of the Act.11The Respondent has submitted 70 proposed findings of fact.Of these the followinghave been accepted : Nos. 1, 2, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 20, 21, 22, 23, 24,25, 26, 27, 29, 30, 31, 33, 34, 35, 39, 41, 42, 43, 44, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56,66, 67, 68, 69.The Respondent also submitted 8 proposed conclusions of law.Of theseitems 1, 2, 3, 4 and 5 have been accepted.The remaining items in the proposed findingsof fact and conclusions of law have been rejected either as contrary to the findings hereinor not relevant to the determination of the issues. 366DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a) Post at its plant at -Morristown, Tennessee, copies of the notice annexedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Tenth Region, shall, after being duly signed by saidRespondent's representative, be posted by said Respondent immediately uponreceipt thereof and maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by said Respondentto insure that said notices are not altered, defaced, or covered by any othermaterial ;(b)File with the Regional Director for the Tenth Region, as an agent forthe Board, within twenty (20) days from the date of service of this IntermediateReport, a report in writing setting forth in detail the manner or form in whichit has complied with the foregoing recommendations.It is further recommended that the complaint be dismissed insofar as italleges that the Respondent assigned four named employees to a less desirablework shift and constructively discharged one of those employees because of thatassignment and its refusal to change it; that the Respondent discriminatorilydischarged employee Edwin Wolfe on April 2, 1948; and that the Respondent inother respects other than those specifically set forth above, violated Section 8(a) (1) of the Act.All parties are hereby advised that upon the filing of this Intermediate Reportand the serving of copies thereof upon the parties-as provided in Section 203.45of the Rules and Regulations of the National Labor Relations Board-Series 5,as amended, effective August 18, lfli8-the Board will enter an order transferringthe case to itself, and will serve a copy of the order upon each of the parties,setting forth the date of the transfer aforesaid.If,within twenty (20) days from the (late of service of this IntermediateReport, the Respondent shall satisfy the Regional Director, as the agent of theBoard, that it has complied, or will comply, with the foregoing recommenda-tions, it is recommended that the National Labor Relations Board issue anorder, or take other appropriate action, to close the case within twenty (20)days from the date of service of this Intermediate Report that it has complied,or will comply, with the foregoing recommendations, it is recommended thatthe National Labor Relations Board issue an order requiring the Respondentto take action aforesaid.All parties are advised, however, that any party may, within twenty (20) daysfrom the date of service of the order transferring the case to the Board, filewith the Board, Washington 25, D. C.-pursuant to Section 203.46 of the afore-said Rules and Regulations-an original and six copies of a statement in writingsetting forth such exceptions to the Intermediate Report, or to any other partof the record or proceeding (including rulings upon all motions or objections)as he relies upon, together with the original and six copies of a brief in supportthereof.Matters not included in the Statement of Exceptions may not thereafterbe urged before the Board, or in any further proceeding under the Act. Anyparty also may, within the same period, file an original and six copies of abrief in support of the Intermediate Report. Immediately upon the filing ofsuch a Statement of Exceptions and supporting brief, or brief in support ofthe Intermediate Report, the party filing the same shall serve a copy thereofupon each of the other parties. Proof of service oil the other parties of allpapers filed with the Board shall be properly made as required by Section 203.85. MORRISTOWN KNITTING MILLS, INCORPORATED367:Should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board, within ten (10) days from thedate of service of the order transferring the case to the Board.The parties are further advised that, in the event no Statement of Exceptionsis filed asprovided by the aforesaid Rules and Regulations, and in the absenceof compliance, all objections and exceptions to this Intermediate Report shallbe deemed waived for all purposes-as provided in Section 203.48 of the afore-said Rulesand Regulations-and the findings, conclusions, and recommenda-tions contained herein shall be adopted by the Board and become its findings,-conclusions, and order.Dated at Washington, D. C., this 5th day of April 1949.SIDNEY L. I+EILER,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborStelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner engage in any surveillance of union or con-certed activities.WE WILL NOT in any like or related matter interfere with, restrain, orcoerce our employees in the exercise of their right to self organization, toform labor organizations, to join or assist TEXTILE WORKERS UNION OFAMERICA, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.ALL OUR EMPLOYEES are free to become or remain members of this Unionor any other labor organization.MORRISTOWN KNITTING MILLS, INCORPORATED,Employer.By ---------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.